internal_revenue_service number release date index number ---------------------------------- ------------------------------------ ----------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number --------------------- refer reply to cc ita b02 plr-121866-09 date date ty ------- ty ------- legend taxpayer-husband taxpayer-wife taxpayers date1 year1 preparer cpa state dollar_figurea dollar_figureb dollar_figurec dollar_figured ----------------------------- ------------------------------ ------------------------------------------------- ----------------------- ------- -------------------------- ----------------------------------------------- ------------ ------------- ------------- ----------- ------------- dear --------------------------------- this is in response to the letter dated ------------------ submitted on your behalf by your authorized representative in the letter you request an extension of time to make an election under sec_163 of the internal_revenue_code to include qualified_dividend_income as investment_income for year1 the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts the taxpayers timely filed a joint year1 income_tax return pursuant to an extension request on date1 the income_tax return was prepared by preparer who had been licensed in state for approximately -------- years the taxpayers had employed preparer plr-121866-09 for at least ------ years and were comfortable with preparer’s reputation and competence upon receipt of the year1 tax_return on date1 the taxpayers questioned preparer on several topics including substantial capital losses and investment_interest expense preparer advised the taxpayers that since the tax_return was due that day it was best to file the tax_return as prepared and address any subsequent changes on an amended tax_return the taxpayers were not advised at that time that an election to treat qualified dividends as investment_income was available the taxpayers have always hired tax preparers and never prepared their own income_tax returns for year1 the taxpayers reported total available investment_interest expense of dollar_figurea this amount consisted of investment_interest incurred in year1 of dollar_figureb plus a carry forward from ------- of dollar_figurec the taxpayers also had qualified_dividend_income of dollar_figured for year1 subsequent to filing the year1 income_tax return the taxpayers hired cpa to review their previous three years’ tax returns after review cpa advised the taxpayers of the details of an election under sec_163 and that the election had not been made on their tax_return for any year ------- through year1 the taxpayers then requested if cpa could amend the year1 tax_return to make the election cpa advised the taxpayers that it would require a ruling_request from the internal_revenue_service applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of -- l the net gain attributable to the disposition of property_held_for_investment over ll the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ll or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for plr-121866-09 purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-121866-09 v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion the taxpayers’ election is a regulatory election as defined under b because the due_date of the election is prescribed in the regulations under sec_1 d - b in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by the taxpayers establish that the taxpayers acted reasonably and in good_faith with this request the affidavits presented show that the taxpayers reasonably relied on a tax professional for the filing of their return however the tax professional failed to make or advise the taxpayers to make the election the affidavits presented show that the taxpayers were unaware of the necessity for the election and upon discovery of the error promptly requested relief the taxpayers are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested the taxpayers were not informed in all material respects of the required election and its related tax consequences furthermore the taxpayers are not using hindsight in plr-121866-09 requesting relief the taxpayers have represented that specific facts have not changed since the original deadline that make the election advantageous to the taxpayers moreover the taxable years in which the regulatory elections should have been made and any taxable years that would have been affected by the elections had they been timely made are not closed by the period of assessment finally granting an extension will not prejudice the interests of the government it is represented that the taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than the taxpayers would have if the election were made in the appropriate amount by the original deadline for making the election accordingly the taxpayers are granted an extension of time for making the election until days following the date of this ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely thomas d moffitt _____________________ thomas d moffitt chief branch income_tax accounting cc
